DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, 4-11 and 13-19 of copending Application No. 16902395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claims 1-11, 13-20, claim limitations of claims 1,2, 4-11 and 13-19 of copending Application No. 16902395 discloses all claim limitations of claims 1-11, 13-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 10, 11, 13-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,8 and 13-20 of copending Application No. 16902392 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claims 1-3, 10, 11, 13-20 claim limitations of claims 1,2,8 and 13-20 of copending Application No. 16902392 discloses all claim limitations of claims 1-3, 10, 11, 13-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 10 and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, 7 and 10-11 of copending Application No. 16902388 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claims 1-3, 10 and 11 claim limitations of claims 1,2, 7 and 10-11 of copending Application No. 16902388 discloses all claim limitations of claims 1-3, 10 and 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 13, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2018/0046220.
Regarding claim 1, Kim discloses a flexible cover lens assembly, in at least figs.7A and 7D, comprising: 
a substrate (GLa); 
an anti-fingerprint coating layer (CVL, para.133); and 
an adhesion promotion layer (OCAa) disposed between the substrate and the anti-fingerprint coating layer (see figs.7D and 7A).
Regarding claim 3, Kim discloses a dry hardcoat layer (CTLb or CTLc, para.84,87 and 89, “a dry hardcoat layer” is considered product by process claim limitation which does not differentiate the claim structure from the prior art (MPEP 2113)) having a nano-indentation hardness in a range from about 1 GPa to about 5 GPa (para.89 discloses 1-5GPa), wherein the dry hardcoat layer is disposed between the adhesion promotion layer and the anti-fingerprint coating layer (see figs.7D and 7A).
Regarding claim 13, Kim discloses a flexible cover lens assembly, in at least figs.7A and 7D, comprising: 
a substrate (GLa);
a wet hardcoat layer (CLTb, para.84, 87 and 89, “a wet hardcoat layer” is considered product by process claim limitation which does not differentiate the claim structure from the prior art (MPEP 2113)) having a nano-indentation hardness in a range from about 0.4 GPa to about 1.5 GPa (para.89 discloses 1-5GPa) and disposed on the substrate; 
an adhesion promotion layer (OCAb) disposed on the wet hardcoat layer; 
a dry hardcoat layer (CTLc, para.84,87 and 89, “a dry hardcoat layer” is considered product by process claim limitation which does not differentiate the claim structure from the prior art (MPEP 2113)) having a nano-indentation hardness in a range from about 1 GPa to about 5 GPa (para.89 discloses 1-5GPa) and disposed on the anti-reflectance layer; and 
an anti-fingerprint coating layer (CVL, para.133) disposed on the dry hardcoat layer (see figs.7D and 7A).
Regarding claim 16, Kim discloses the wet hardcoat layer comprises an acrylate, a solgel, a siloxane, a copolymer thereof, an elastomer thereof, or any combination thereof (para.84).
Regarding claim 17, Kim discloses the wet hardcoat layer comprises an acrylate, and wherein the acrylate comprises a radiation curable acrylate, aliphatic urethane acrylate, a copolymer thereof, an elastomer thereof, or any combination thereof (para.84).
Regarding claim 20, Kim discloses the wet hardcoat layer has a nano-indentation hardness in a range from about 0.5 GPa to about 1.2 GPa (para.89 discloses 1-5GPa), and wherein the wet hardcoat layer has a thickness in a range from about 0.5 μm to about 40 μm (para.87 discloses 1-30 μm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2018/0046220 as applied to claim 1 above, and further in view of Oh US 2021/0041601.
Regarding claim 2, Kim does not explicitly disclose the flexible cover lens assembly has a critical strain of greater than 1% to about 15%.
Oh discloses a flexible cover lens assembly, in figs.4-10, the flexible cover lens assembly (CW) has a critical strain of greater than 1% to about 15% (5%, see table 1) for the purpose of increasing durability and reliability of the flexible cover lens assembly by improving the characteristics relating to deformation resistance (para.94).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible cover lens assembly has a critical strain of greater than 1% to about 15% as taught by Oh in the flexible cover lens assembly of Kim for the purpose of increasing durability and reliability of the flexible cover lens assembly by improving the characteristics relating to deformation resistance.

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2018/0046220 as applied to claim 1 above, and further in view of Choi US 2018/0132370.
Regarding claim 4, Kim does not explicitly disclose the adhesion promotion layer comprises a material selected from the group consisting of silicon oxide, silicon carbide, silicon oxycarbide, silicon nitride, silicon oxynitride, silicon oxycarbide nitride, a dopant thereof, and any combination thereof.
Choi discloses a flexible cover lens assembly, in at least figs.1, 7 and 8, the adhesion promotion layer (320) comprises a material selected from the group consisting of silicon oxide, silicon carbide, silicon oxycarbide, silicon nitride, silicon oxynitride, silicon oxycarbide nitride, a dopant thereof, and any combination thereof (para.60 discloses it can be made of silicon-based material) for the purpose of bonding two layers together and improving a folding characteristic and hardness of the flexible cover lens assembly (para.59).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesion promotion layer comprises a material selected from the group consisting of silicon oxide, silicon carbide, silicon oxycarbide, silicon nitride, silicon oxynitride, silicon oxycarbide nitride, a dopant thereof, and any combination thereof as taught by Choi in the flexible cover lens assembly of Kim for the purpose of bonding two layers together and improving a folding characteristic and hardness of the flexible cover lens assembly.
Regarding claims 5 and 7, Kim does not explicitly disclose the adhesion promotion layer has a gradient of carbon concentration across a thickness of the adhesion promotion layer, or the adhesion promotion layer comprises a plurality of sublayers contained therein, and wherein the plurality of sublayers comprises a gradient of carbon concentration across a thickness of the adhesion promotion layer.
Choi discloses a flexible cover lens assembly, in at least figs.1, 7 and 8, the adhesion promotion layer (320) comprises a plurality of sublayers (see fig.8) contained therein, and the adhesion promotion layer has a gradient of hardness across a thickness of the adhesion promotion layer (para.127 and 128) and other physical properties of the adhesion promotion layer may gradually change or vary along the thickness of the adhesion promotion layer (para.130) for the purpose of bonding two layers together and improving a folding characteristic and hardness of the flexible cover lens assembly (para.59).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesion promotion layer comprises a plurality of sublayers contained therein, and the adhesion promotion layer has a gradient of hardness across a thickness of the adhesion promotion layer and other physical properties of the adhesion promotion layer may gradually change or vary along the thickness of the adhesion promotion layer as taught by Choi in the flexible cover lens assembly of Kim in order to have the adhesion promotion layer has a gradient of carbon concentration across a thickness of the adhesion promotion layer, or the adhesion promotion layer comprises a plurality of sublayers contained therein, and wherein the plurality of sublayers comprises a gradient of carbon concentration across a thickness of the adhesion promotion layer because it’s obvious to have other physical properties such as carbon concentration of the adhesion promotion layer may gradually change or vary along the thickness of the adhesion promotion layer as well for the purpose of bonding two layers together and improving a folding characteristic and hardness of the flexible cover lens assembly.
Regarding claims 6 and 8, Kim does not explicitly disclose the adhesion promotion layer comprises from about 2 sublayers to about 10 sublayers, or the adhesion promotion layer comprises a plurality of sublayers contained therein, and wherein the plurality of sublayers comprises a gradient of hardness across a thickness of the adhesion promotion layer.
Choi discloses a flexible cover lens assembly, in at least figs.1, 7 and 8, the adhesion promotion layer (320) comprises from about 2 sublayers to about 10 sublayers (see fig.8), or the adhesion promotion layer (320) comprises a plurality of sublayers (see fig.8) contained therein, and wherein the plurality of sublayers comprises a gradient of hardness across a thickness of the adhesion promotion layer (para.127 and 128) for the purpose of bonding two layers together and improving a folding characteristic and hardness of the flexible cover lens assembly (para.59).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesion promotion layer comprises from about 2 sublayers to about 10 sublayers, or the adhesion promotion layer comprises a plurality of sublayers contained therein, and wherein the plurality of sublayers comprises a gradient of hardness across a thickness of the adhesion promotion layer as taught by Choi in the flexible cover lens assembly of Kim for the purpose of bonding two layers together and improving a folding characteristic and hardness of the flexible cover lens assembly.
Regarding claim 9, Kim discloses a nano-indentation hardness across a thickness of the adhesion promotion layer within a range from about 0.1 GPa to about 5 GPa (para.195 discloses 100 MPa), as measured by nano-indentation technique.
Kim does not explicitly disclose the adhesion promotion layer comprises a plurality of sublayers contained therein.
Choi discloses a flexible cover lens assembly, in at least figs.1, 7 and 8, the adhesion promotion layer (320) comprises a plurality of sublayers contained therein (fig.8) for the purpose of bonding two layers together and improving a folding characteristic and hardness of the flexible cover lens assembly (para.59).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesion promotion layer comprises a plurality of sublayers contained therein as taught by Choi in the flexible cover lens assembly of Kim for the purpose of bonding two layers together and improving a folding characteristic and hardness of the flexible cover lens assembly.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2018/0046220 in view of Honma JP2003019603A (see document 16902394_2022-05-21_JP_ 2003019603_A_M.pdf).
Regarding claim 10, Kim discloses a flexible cover lens assembly, in at least figs.7A and 7D, comprising: 
a substrate (GLa); 
an adhesion promotion layer (OCAa) disposed on the substrate; 
a dry hardcoat layer (CTLb, para.84,87 and 89, “a dry hardcoat layer” is considered product by process claim limitation which does not differentiate the claim structure from the prior art (MPEP 2113)) disposed on the adhesion promotion layer and a nano-indentation hardness in a range from about 1 GPa to about 5 GPa (para.89 discloses 1-5GPa); and 
an anti-fingerprint coating layer (CVL, para.133) disposed on the dry hardcoat layer.
Kim does not exilically disclose the dry hardcoat layer has a porosity of about 1% to about 7%.
Honma discloses analogous art, a hardcoat layer (hard coated layer) has a porosity of about 5-30% for the purpose of having a hardcoat layer with excellent chipping resistance (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a hardcoat layer has a porosity of about 5-30% as taught by Honma in the flexible cover lens assembly of Kim in order to have the dry hardcoat layer has a porosity of about 1% to about 7% for the purpose of having a dry hardcoat layer with excellent chipping resistance.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2018/0046220 in view of Honma JP2003019603A as applied to claim 10 above, and further in view of Oh US 2021/0041601.
Regarding claim 11, Kim in view of Honma does not explicitly disclose the flexible cover lens assembly has a critical strain of greater than 1% to about 15%.
Oh discloses a flexible cover lens assembly, in figs.4-10, the flexible cover lens assembly (CW) has a critical strain of greater than 1% to about 15% (5%, see table 1) for the purpose of increasing durability and reliability of the flexible cover lens assembly by improving the characteristics relating to deformation resistance (para.94).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible cover lens assembly has a critical strain of greater than 1% to about 15% as taught by Oh in the flexible cover lens assembly of Kim in view of Honma for the purpose of increasing durability and reliability of the flexible cover lens assembly by improving the characteristics relating to deformation resistance.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2018/0046220 in view of Honma JP2003019603A as applied to claim 10 above, and further in view of Choi US 2018/0132370 and Oh US 2020/0091458.
Regarding claim 12, Kim in view of in view of Honma does not explicitly disclose the adhesion promotion layer comprises a material selected from the group consisting of silicon oxide, silicon carbide, silicon oxycarbide, silicon nitride, silicon oxynitride, silicon oxycarbide nitride, a dopant thereof, and any combination thereof, and wherein the dry hardcoat layer comprises a material selected from the group consisting of silicon oxide, silicon carbide, silicon oxycarbide, silicon nitride, silicon oxynitride, silicon oxycarbide nitride, a dopant thereof, and any combination thereof.
Choi discloses a flexible cover lens assembly, in at least figs.1, 7 and 8, the adhesion promotion layer (320) comprises a material selected from the group consisting of silicon oxide, silicon carbide, silicon oxycarbide, silicon nitride, silicon oxynitride, silicon oxycarbide nitride, a dopant thereof, and any combination thereof (para.60 discloses it can be made of silicon-based material) for the purpose of bonding two layers together and improving a folding characteristic and hardness of the flexible cover lens assembly (para.59).
Oh discloses a flexible cover lens assembly, in at least figs.3 and 10, comprising: the dry hardcoat layer (131) comprises a material selected from the group consisting of silicon oxide, silicon carbide, silicon oxycarbide, silicon nitride, silicon oxynitride, silicon oxycarbide nitride, a dopant thereof, and any combination thereof (para.112-114) for the purpose of forming a dry hardcoat layer (para.112).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesion promotion layer comprises a material selected from the group consisting of silicon oxide, silicon carbide, silicon oxycarbide, silicon nitride, silicon oxynitride, silicon oxycarbide nitride, a dopant thereof, and any combination thereof, and wherein the dry hardcoat layer comprises a material selected from the group consisting of silicon oxide, silicon carbide, silicon oxycarbide, silicon nitride, silicon oxynitride, silicon oxycarbide nitride, a dopant thereof, and any combination thereof as taught by Choi and Oh respectively in the flexible cover lens assembly of Kim for the purpose of bonding two layers together and improving a folding characteristic and hardness of the flexible cover lens assembly and forming a dry hardcoat layer.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2018/0046220 as applied to claim 13 above, and further in view of Oh US 2021/0041601.
Regarding claim 14, Kim does not explicitly disclose the flexible cover lens assembly has a critical strain of greater than 1% to about 15%.
Oh discloses a flexible cover lens assembly, in figs.4-10, the flexible cover lens assembly (CW) has a critical strain of greater than 1% to about 15% (5%, see table 1) for the purpose of increasing durability and reliability of the flexible cover lens assembly by improving the characteristics relating to deformation resistance (para.94).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible cover lens assembly has a critical strain of greater than 1% to about 15% as taught by Oh in the flexible cover lens assembly of Kim for the purpose of increasing durability and reliability of the flexible cover lens assembly by improving the characteristics relating to deformation resistance.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2018/0046220 as applied to claim 13 above, and further in view of Oh US 2020/0091458.
Regarding claim 15, Kim does not explicitly disclose the dry hardcoat layer comprises a material selected from the group consisting of silicon oxide, silicon carbide, silicon oxycarbide, silicon nitride, silicon oxynitride, silicon oxycarbide nitride, a dopant thereof, and any combination thereof.
Oh discloses a flexible cover lens assembly, in at least figs.3 and 10, comprising: the dry hardcoat layer (131) comprises a material selected from the group consisting of silicon oxide, silicon carbide, silicon oxycarbide, silicon nitride, silicon oxynitride, silicon oxycarbide nitride, a dopant thereof, and any combination thereof (para.112-114) for the purpose of forming a dry hardcoat layer (para.112).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the dry hardcoat layer comprises a material selected from the group consisting of silicon oxide, silicon carbide, silicon oxycarbide, silicon nitride, silicon oxynitride, silicon oxycarbide nitride, a dopant thereof, and any combination thereof as taught by Oh in the flexible cover lens assembly of Kim for the purpose of forming a dry hardcoat layer.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2018/0046220 as applied to claim 13 above, and further in view of Honma JP2003019603A (see document 16902394_2022-05-21_JP_ 2003019603_A_M.pdf).
Regarding claim 18, Kim does not exilically disclose the wet hardcoat layer has a porosity of about 6% to about 10%.
Honma discloses analogous art, a hardcoat layer (hard coated layer) has a porosity of about 5-30% for the purpose of having a hardcoat layer with excellent chipping resistance (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a hardcoat layer has a porosity of about 5-30% as taught by Honma in the flexible cover lens assembly of Kim in order to have the wet hardcoat layer has a porosity of about 6% to about 10% for the purpose of having a hardcoat layer with excellent chipping resistance.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2018/0046220 as applied to claim 13 above, and further in view of Matsushita US 2020/0243798.
Regarding claim 19, Kim does not explicitly disclose the wet hardcoat layer has a refractive index of about 1.40 to about 1.55.
Matsushita discloses, a flexible cover lens assembly, in at least fig.1, the wet hardcoat layer (12, 51) has a refractive index of about 1.40 to about 1.55 (para.246 discloses 1.521) for the purpose of forming a wet hardcoat layer (para.246 and 254).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wet hardcoat layer has a refractive index of about 1.40 to about 1.55 as taught by Matsushita in the flexible cover lens assembly of Kim for the purpose of forming a wet hardcoat layer.

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thothadri US 2019/0346591 (figs.2, 4 and 8) can be primary reference as well.
Oh US 2020/00911458 (at least figs.3 and 10) can be primary reference as well. 
Choi US 2018/0132370 (fig.6) discloses the flexible cover lens assembly has a critical strain of greater than 1% to about 15% (see figs.1 and 6 and para.105-113) as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871